Citation Nr: 0309006	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
including post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.  The Board first considered the issue on appeal in 
November 2000, but remanded the matter to the RO for further 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The remand instructions having been 
successfully completed but the request for benefits remaining 
denied, this matter is properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is occupationally and socially impaired due 
to symptoms of a generalized anxiety disorder and of post-
traumatic stress disorder including nervousness, chronic 
sleep impairment, and occasional intrusive thoughts of combat 
experiences.

3.  The veteran's impairment due to memory loss associated 
with a cognitive disorder is separate and apart from the 
impairment suffered as a result of his service-connected 
psychiatric disabilities.




CONCLUSION OF LAW

Criteria for a disability evaluation higher than 30 percent 
for an anxiety disorder, including post-traumatic stress 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
October 2001, and in a supplemental statement of the case 
dated in October 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran and his wife credibly testified before an 
RO hearing officer in November 1999, and have actively 
participated in the development of the veteran's claim on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's anxiety disorder, to include post-traumatic 
stress disorder, has been evaluated using Diagnostic Code 
9400 of 38 C.F.R. Section 4.130, which sets forth the 
criteria for evaluating anxiety disorders using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  The general rating formula for mental disorders 
is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

A Global Assessment of Functioning (GAF) score of 51 to 60 is 
for "moderate difficulty in social, occupational, or school 
functioning."  A GAF score of 61 to 70 is for "some mild 
symptoms" but "generally functioning pretty well."  
Diagnostic and Statistical Manual for Mental Disorders, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In April 1998, the veteran requested an increase in his 
disability evaluation, stating that he continued to receive 
VA outpatient treatment for his psychiatric disorders.  He 
underwent VA examination in May 1998, and complained of 
anxiety, fear, nightmares, intrusive thoughts, and 
progressively worsening memory problems.  The veteran 
presented with his wife and related having a good marriage, 
many friends, and the need for only periodic psychiatric 
treatment in order to have his prescription medication 
refilled.  The veteran was mildly anxious during the 
interview, but exhibited coherent and goal-directed thought 
processes, an appropriate affect, and appropriate behavior.  
The examiner diagnosed post-traumatic stress disorder 
manifest by nightmares, hypervigilance, fear of noises, fear 
of airplanes, thoughts of combat service, anxiety, and 
restlessness; a GAF score of 65 was assigned.

The veteran and his wife appeared and testified before an RO 
hearing officer in November 1999.  The veteran stated that he 
participated in outpatient medical treatment at a VA facility 
on a monthly basis, volunteered at his service organization 
periodically, went out to eat on a regular basis, and walked 
at the shopping mall with his wife almost daily for exercise.  
He testified that he had a good relationship with his wife 
and children, and did not have a problem being around people.  
The veteran testified that his memory had been getting worse, 
that he was having a difficult time remembering names.  He 
also stated that he experienced nightmares of combat 
experiences about every other month.  The veteran's wife 
testified that the veteran was restless both during his sleep 
and when awake, that he could not sit still.

VA treatment records dated through September 2002 show that 
the veteran is treated regularly for a number of medical 
issues, predominantly high blood pressure.  He is prescribed 
medication for a generalized anxiety disorder, among other 
things, but does not participate in any counseling for a 
psychiatric disability.  In September 2001, the veteran was 
seen with complaints of increased difficulty with his memory.  
He was noted to be alert, cooperative, and well-oriented with 
no evidence of a thought disorder.  His affect was normal and 
his treating physician noted that the veteran had a good 
sense of humor and would have been assigned a GAF score of 70 
except he forgot the physician's name; a score of 65 was 
assigned and the veteran refused a referral for any type of 
counseling.

A treatment note dated in February 2002, shows that the 
veteran was started on new medication for a possible 
diagnosis of Alzheimer's disease.  Notes in May and August 
2002 reveal continued complaints of memory loss with no 
improvement with medication.  These notes show that the 
veteran continued to drive a motor vehicle, dine outside of 
the home, and walk for exercise with his wife without any 
social impairment.

In October 2002, the veteran underwent VA examination and 
complained of increased memory loss for the past few years, 
frequent shakiness, nightmares, and frequent memories and 
recollections of combat experiences.  He related that he 
continued with outpatient treatment at VA and that his 
medication helped some of his symptoms.  Upon examination, 
the veteran's mood was mildly dysphoric, affect was mildly 
restricted, and his thought process was noted to be linear, 
logical and goal-directed.  There was no evidence of 
delusions or hallucinations, there was no psychotic, 
delusional or bizarre thought content elicited during the 
interview, and the veteran did not show any inappropriate 
behavior.  There was no evidence of obsessive or ritualistic 
behaviors, no signs of panic attacks, and no evidence of 
impaired impulse control.  The examiner diagnosed a cognitive 
disorder, noted to probably be Alzheimer's dementia, as 
manifest by poor performance on memory tasks; a diagnosis of 
post-traumatic stress disorder was also rendered based on the 
symptoms of nervousness, nightmares, and frequent intrusive 
thoughts.  The examiner assigned GAF scores of 50 due to the 
symptoms of the cognitive disorder, and 55 due to the 
symptoms of the post-traumatic stress disorder.

Given the evidence as outlined above, the Board finds that 
the veteran's complaints of increasing memory loss are due to 
his cognitive disorder and are separate and apart from his 
service-connected anxiety disorder and post-traumatic stress 
disorder.  His social and occupational impairment due to his 
service-connected psychiatric disabilities result from his 
nervousness, chronic sleep impairment, and occasional 
intrusive thoughts of combat experiences.  The veteran 
maintains a good relationship with his wife and family, has 
no difficulty associating with other people, spends time at 
the mall and dining out without difficulty, and does not 
exhibit any signs of inappropriate behavior.  The few 
complaints of hypervigilance associated with the sound of a 
helicopter or airplane simply are not enough to rise to the 
level of the criteria for a higher evaluation.  As such, the 
Board finds that the overall disability picture presented in 
the testimony of the veteran and his wife, his treatment 
records, and the reports of two psychiatric examinations is 
most closely represented by the criteria for a 30 percent 
disability evaluation.  There is no suggestion in the record 
that the veteran has symptoms such as difficulty establishing 
and maintaining relationships, disturbances of motivation, 
abnormal speech, or panic attacks to warrant the assignment 
of a higher evaluation.  As noted above, under the GAF scale, 
a score of 65 would indicate some mild symptoms, while a 
score of 55 would indicate moderate symptoms.  These GAF 
scores are thus well within the range contemplated by the 
current rating.   Thus, the Board finds that the veteran's 
request for a higher rating must be denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable, 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful, noting, of course, that the veteran's 
limitations due to memory loss have been associated with the 
probable diagnosis of Alzheimer's dementia.  The veteran has 
not required frequent periods of hospitalization for his 
anxiety disorders and his treatment records are void of any 
finding of exceptional limitation due to either generalized 
anxiety or post-traumatic stress beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by nervousness, chronic sleep impairment, 
and occasional intrusive thoughts would have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran as a result of his 
service-connected psychiatric disabilities.  The Board may 
not assign a higher evaluation for the memory loss 
experienced as a result of nonservice-connected disability.  
Accordingly, the veteran's request for a disability 
evaluation higher than 30 percent for an anxiety disorder, to 
include post-traumatic stress disorder, must continued to be 
denied.


ORDER

Entitlement to a disability evaluation higher than 30 percent 
for an anxiety disorder, to include post-traumatic stress 
disorder, is denied.



	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

